Citation Nr: 1019772	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from March 1952 to 
July 1955.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In March 2007, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.

In December 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In February 2009, the Board reopened and remanded this matter 
for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In February 2009, the Board remanded this matter, in part, to 
afford the Veteran appropriate VA examinations, i.e. ear 
disease and audiology, to be performed by an appropriate 
physician, and an audiologist, to determine the etiology of 
any bilateral hearing loss.  The claims file reflects that 
the Veteran was sent a letter on January 25, 2010 notifying 
him that he was scheduled for a VA ear, nose, and throat 
(ENT) examination on February 2, 2010, and for a VA audiology 
examination on February 10, 2010.   Associated with the 
claims file is a copy of the February 10, 2010 VA audiology 
examination report.  However, there is no copy of the 
February 2, 2010 VA ENT examination report of record, and 
there is no indication that the Veteran failed to show for 
this examination. 

Hence, on remand, the RO must associate a copy of the 
February 2, 2010 VA ENT examination report.  If the Veteran 
failed to report to the scheduled VA ENT examination, the RO 
must so indicate and indicate whether there was any reason 
given for not appearing. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC must associate a copy of the 
February 2, 2010 VA ENT examination report.  
If the Veteran failed to report to the 
scheduled VA ENT examination, the RO must so 
indicate, to include the reason why if 
available.  If an exam was not conducted and 
it is not clear why appellant did not 
report, he should be contacted to ascertain 
whether he would report for an examination.  
If so, and ENT examination with an 
appropriate examiner should be scheduled.  
The examiner, after reviewing the claims 
folder and examining the Veteran, should 
enter an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any hearing loss 
was caused by events or occurrences in 
service.

If the evidence reveals that the appellant 
did not report for the examination, or does 
not wish to report for examination, such 
documentation should be placed in the claims 
file.

2. Thereafter, the RO/AMC should 
readjudicate the  claim for service 
connection for bilateral hearing loss.  If 
the benefit sought on appeal remains 
denied, the Veteran  should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations.  An appropriate period of 
time should be allowed for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

